DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael D. Murphy (Reg. No. 44,958) on 02/25/2020.

The application has been amended as follows: 

Please replace claim 1 with – 1.	(Currently amended) A method of operation by a gain adjustment apparatus, the method comprising:
receiving an encoded audio signal comprising a set of gain values and a corresponding set of shape vectors, each gain value representing the energy of a frequency sub-band in a frequency transform of an input audio signal, and each corresponding shape vector representing a fine structure of the frequency transform in the frequency sub-band;
determining an accuracy measure for each shape vector from corresponding shape quantization characteristics indicating a quantization resolution;
determining a gain correction for each gain value as a function of the accuracy measure calculated for the corresponding shape vector; 
; and
decoding the encoded audio signal, according to the corrected gain values.

Please replace claim 8 with - 8.	(Currently amended) The method of claim 1, wherein adjusting each gain value according to the corresponding gain correction comprises storing, at least temporarily, each corrected gain value and the corresponding shape vector, for the decoding of the encoded audio signal.

Please replace claim 9 with - 9.	(Currently amended) An audio decoder
input circuitry configured to receive an encoded audio signal comprising a set of gain values and a corresponding set of shape vectors, each gain value representing the energy of a frequency sub-band in a frequency transform of an input audio signal, and each corresponding shape vector representing a fine structure of the frequency transform in the frequency sub-band; and
gain correction circuitry configured to:
determine an accuracy measure for each shape vector from corresponding shape quantization characteristics indicating a quantization resolution;
determine a gain correction for each gain value as a function of the accuracy measure calculated for the corresponding shape vector; 
adjust each gain value according to the corresponding gain correction, to obtain corrected gain values; and
decode, according to the corrected gain values.

replace claim 10 with - 10. (Currently amended) The audio decoderaudio decoder

Please replace claim 11 with - 11. (Currently amended) The audio decoderaudio decoder

Please replace claim 12 with - 12. (Currently amended) The audio decoderaudio decoder

Please replace claim 13 with – 13. (Currently amended) The audio decoderaudio decoder

Please replace claim 14 with - 14. (Currently amended) The audio decoderaudio decoder

Please replace claim 15 with - 15. (Currently amended) The audio decoderaudio decoder

Please replace claim 16 with - 16. (Currently amended) The audio decoderaudio decoderuse in the decoding of the encoded audio signal.

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art, either alone or in combination thereof, teaches the claimed limitations. Specifically, neither Oshikiri nor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0046955 A1 para [0064] teaches gain and shape being encoded and quantized separately.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658